              Case 2:19-cv-00588-MJP Document 72 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GLOBAL CURE MEDICINE LLC,                         CASE NO. C19-588 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          ALFA PHARMA LLC, SULIMAN AL-
            FAYOUMI
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            During the Pretrial Conference held on December 3, 2020, the Court provided its oral
19
     ruling on the Parties’ Motions in Limine (Dkt. Nos. 54 and 55). As set forth in full detail on the
20
     record, the Court GRANTED in part and DENIED in part Plaintiff’s Motions in Limine as
21
     follows: Ms. Al-Fayoumi will be permitted to testify but there will be no evidence or testimony
22
     about any proceedings against Ms. Al-Fayoumi in Oman. The Court RESERVED RULING on
23
     Defendants’ Motions in Limine and will consider the admissibility of the letters at trial and any
24


     MINUTE ORDER - 1
               Case 2:19-cv-00588-MJP Document 72 Filed 12/08/20 Page 2 of 2




 1   testimony as to damages after the parties submit additional briefing. During the Pretrial

 2   Conference on December 3, 2020, the Court GRANTED in part and DENIED in part the Motion

 3   for Determination of Issues before Trial (Dkt. No. 60). As set forth in full detail on the record,

 4   the Court ruled as follows: (1) the issue of merchantability of the drugs remains undecided,

 5   including as to Plaintiff’s breach of the implied warranty of merchantability; (2) damages from

 6   Plaintiff’s loss of its license in Oman are not recoverable, and the scope of consequential

 7   damages remains to be determined after the parties will submit briefing; and (3) evidence

 8   concerning investigations by the FDA and Washington Department of Health shall be excluded,

 9   but evidence as to Alfa Pharma’s license status can be presented.

10          The clerk is ordered to provide copies of this order to all counsel.

11          Filed December 8, 2020.

12
                                                     William M. McCool
13                                                   Clerk of Court

14                                                    s/Paula McNabb
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
